       Case 2:16-cr-00285-APG-NJK Document 257 Filed 07/21/21 Page 1 of 1




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                    Case No. 2:16-cr-285-APG-NJK

 5                Plaintiff,                      ORDER

 6         v.

 7   BRANDON LAMAR PRUITT,

 8                Defendant.
 9
10         Based on the pending Stipulation of counsel, and good cause appearing
11   therefore, the Court finds that:
12         IT IS THEREFORE ORDERED that the Defendant Brandon Pruitt,
13   through counsel, shall have to and including August 4, 2021 to file any Reply to
14   the Government’s Objections to Defendant’s Motion to Temporarily Suspend FRP
15   Payments Due to the Coronavirus Pandemic.
16         DATED this 21st
                      ___ of July, 2021.
17
18                                          UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                              3
